Citation Nr: 1109670	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-13 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a substantive appeal of a denial of the claim for service connection for alopecia (claimed as receding hairline) was timely filed.

2.  Whether a substantive appeal of a denial of the claim for an initial disability rating in excess of 10 percent for urticaria (claimed as rash over back, arms, chest, and stomach area) was timely filed.

3.  Whether a substantive appeal of a denial of the claim for an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and alcohol dependence (claimed as sleep disorder, cold sweats, bad dreams, and constantly hearing sirens) was timely filed.

4.  Entitlement to a disability rating in excess of 10 percent for urticaria (claimed as rash over back, arms, chest, and stomach area).

5.  Entitlement to a disability rating in excess of 30 percent for PTSD and alcohol dependence (claimed as sleep disorder, cold sweats, bad dreams, and constantly hearing sirens).

6.  Entitlement to a disability rating in excess of 30 percent for migraine and tension headaches.

7.   Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

8.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2004, and for an additional 4 years.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Winston-Salem, North Carolina, which, inter alia, determined that the Veteran's substantive appeal (VA Form 9) dated February 7, 2008 was untimely, and denied the Veteran's claims for a disability rating in excess of 10 percent for urticaria (claimed as rash over back, arms, chest, and stomach area); a disability rating in excess of 30 percent for PTSD and alcohol dependence (claimed as sleep disorder, cold sweats, bad dreams, and constantly hearing sirens); a disability rating in excess of 30 percent for migraine and tension headaches; a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee; and a disability rating in excess of 10 percent for pseudofolliculitis barbae.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidentiary record, the Board notes that in the Veteran's August 2010 substantive appeal (VA Form 9), he requested a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  There is no evidence that the Veteran has been scheduled for or provided with such a hearing.  Furthermore, there is no evidence that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

As such, the Board finds that the Veteran must be scheduled for a Travel Board hearing, and notified of the time and place of the scheduled hearing.  Because such hearings are scheduled by the RO, the Board is remanding the case for that purpose.  38 C.F.R. § 20.704(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a hearing before a Veterans Law Judge, with appropriate notification to the Veteran.  A copy of the notice provided to the Veteran of the scheduling of the hearing should be placed in the record.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


